Citation Nr: 0636010	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
veteran's claim seeking entitlement to service connection for 
PTSD and assigned a 10 percent rating.

The veteran testified at a Travel Board hearing in October 
2005.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

3.  The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

4.  The veteran's PTSD is not productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.125, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with a notice 
letter in May 2003, prior to the initial decision on his 
claim in August 2003.  Pertinent to the issue on appeal, that 
letter did not inform the veteran of the information or 
evidence needed to substantiate the initial disability rating 
element of his service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006) (holding the notice 
requirements of 38 U.S.C.A. § 5103(a) apply generally to all 
five elements of a service connection claim).  However, once 
a service connection claim has been granted, and an initial 
disability rating and effective date have been assigned, 
section 5103(a) notice has served its purpose and is no 
longer required because the claim has already been 
substantiated.  Id. at 490-91.  Therefore, even if 
insufficient notice was provided in this case prior to the 
August 2003 award of service connection and assignment of an 
initial disability rating and effective date, any such error 
was nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.

The duty to assist the veteran has been satisfied.  Service 
and VA medical records as well as private treatment records 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  VA is 
not on notice of any evidence needed to decide the claim 
which has not been obtained.  In compliance with the 
requirements of 38 U.S.C.A. §§ 5104 and 7105(d) and 38 C.F.R. 
§ 3.103(b), the RO provided the veteran with the August 2003 
rating decision, November 2004 Statement of the Case (SOC), 
and January 2004 Supplemental SOC (SSOC) which explained the 
reasons behind the denial of an initial rating higher than 10 
percent and informed the veteran of the applicable rating 
criteria and laws and regulations relevant to obtaining a 
higher rating.  See Dingess, 19 Vet. App. 473 at 490-91.  
Further, the veteran's request for a higher rating was 
readjudicated in the SOC and SSOC.  As noted in the 
introduction to this decision, the veteran was afforded an 
opportunity to testify before the Board in October 2005, and 
the transcript of that hearing has been reviewed.  For these 
reasons, the Board concludes that VA has met its duty to 
assist the veteran in this case.

Background

Private medical records indicate that the veteran was 
admitted to the behavioral health unit of Monongahela Valley 
Hospital twice in November 1999 after he became inebriated 
and made suicidal complaints.  On his first admission, Dr. 
S.G. noted that the veteran had recently endured several 
losses, including the loss of his trailer, the theft of his 
possessions, and the impoundment of his truck which 
consequently prevented him from pursuing employment as a 
carpenter.  A mental status examination (MSE) was conducted 
and the veteran was found to be alert; to have clear speech; 
flat affect; somewhat circumstantial thinking and 
preoccupation with his losses; no suicidal ideation; no 
hallucinations or delusional thoughts; oriented times three; 
fair recent and remote memory; fair intelligence; impaired 
insight; and very poor judgment due to his recurrent alcohol 
consumption.  Dr. S.G. provided a diagnosis of depression, 
not otherwise specified (NOS), and of alcohol abuse and 
assigned a Global Assessment of Functioning (GAF) score of 
45.

On his second admission in November 1999, another MSE was 
performed, and Dr. L.S. noted that the veteran was alert; 
oriented to three spheres; exhibited a pleasant affect and a 
motivation to change; denied suicidal ideation; denied 
hallucinations or delusions; and was no danger to himself or 
others.  He received a diagnosis of adjustment disorder with 
mild depression and chronic alcoholism.

In March 2001, the veteran received treatment for PTSD from 
the Pittsburgh Highland VA Medical Center (VAMC).  The 
veteran denied suicidal ideation and received a GAF score of 
55.

On VAMC examination in early April 2001, the veteran reported 
feeling depressed and experiencing intrusive combat memories 
and nightmares.  He was given a GAF of 55.  In late April 
2001, the veteran described an improved mood; a more positive 
attitude; increased friendliness; an increase in verbalizing 
thoughts; a decrease in anger; and an improvement in his 
relationships with his mother and sister.  He received a GAF 
of 60.

In August 2001, the veteran was found to be pleasant and 
cooperative, to be visibly dealing with his PTSD issues; and 
to have made progress in changing his behaviors.  He 
exhibited good judgment and insight and the appropriate use 
of humor.  The veteran reported that his relationships with 
his mother and sister continued to improve, as well as 
relationships with outside friends; that his medication was 
helping to stop his nightmares; and that he had been sober 
for two years.

In January 2002, the veteran complained of terrible 
nightmares.

On VAMC examination in February 2003, the veteran presented 
with symptoms of PTSD and depression.  He reported a recent 
altercation with his boss which resulted in the loss of his 
job.  He stated he had few friends or family contacts and had 
some "off and on" suicidal ideations, but no active plan or 
intent.  The examiner assigned a GAF of 55.

In early March 2003, the veteran displayed a significantly 
depressed mood and problems with irritability.  He stated 
that the pending war in Iraq was bothering him, along with 
the recent loss of his job.  He denied any suicidal ideation 
and received a GAF of 55.  In late March 2003, the veteran 
was receiving treatment for PTSD, depression, and substance 
abuse in remission.  He reported increased problems related 
to the war news in Iraq; social isolation; and increased 
depression.  He denied suicidal ideation and received a GAF 
of 60.

VAMC records dated April 2003 indicate the veteran resumed 
his alcohol consumption, secondary to losing his job and the 
hospitalization of his mother.  The veteran was described as 
still feeling depressed but with no suicidal ideation.

In a statement dated May 2003, the veteran wrote that he 
cannot get traumatic memories of his Vietnam experience out 
of his mind; that he continues to have dreams about the 
events; that he is continually reminded of the events; and 
that he drinks alcohol to make the memories go away.

The veteran received a psychiatric evaluation at the 
Pittsburg Highland VAMC in May 2003.  The examiner noted that 
the veteran was recently hospitalized due to an acute 
gastrointestinal bleed, which the veteran described as a 
suicide attempt after ingesting a large dose of ibuprofen.  
The veteran reported racing thoughts; dreams; avoidance; 
hyperarousal; chronic problems with depression; and feeling 
hopeless at times with suicidal ideation, but denied any 
current suicidal or homicidal ideation.

The examiner found the veteran to be cooperative; to have 
goal-directed thought processes; mild psychomotor 
retardation; soft and slow speech; depressed mood; sad and 
fatigued affect; poor sleep; good appetite; poor 
concentration; okay memory; poor energy; some hopelessness, 
some anhedonia; vague suicidal or homicidal ideations at 
times, but no current ideation or plan; no symptoms of 
psychosis; and avoidance, hyperarousal, and intrusive recall 
associated with his PTSD.  The veteran expressed some denial 
and minimization regarding his alcohol problem.  The examiner 
provided diagnoses of alcohol dependence, PTSD, and 
depressive disorder, NOS, and assigned a GAF of 50/45.

Therapy progress notes dated May 2003 indicate the veteran 
was feeling depressed and relapsed into drinking after a job 
opportunity fell through.  He denied suicidal ideation, and 
he reported that he was getting along better with his sister.  
The veteran received diagnoses of PTSD symptoms and major 
depression, provisional.  In June 2003, the veteran indicated 
he was saddened by the death of his mother and was having 
painful dreams.  His GAF was determined to be 55.
 
In early July 2003, the veteran complained of more vivid 
dreams and intrusive memories of Vietnam since his mother 
died in May 2003.  He reported a depressed mood; poor sleep; 
okay appetite; okay energy; poor concentration; some 
hopelessness; and denied suicidal and homicidal ideation.  He 
received a diagnosis of PTSD and alcohol dependence and was 
assigned a GAF of 50.  In late July 2003, the examiner noted 
that veteran had a history of treatment for PTSD but was not 
presenting with significant PTSD issues in recent 
appointments.  The veteran reported he was looking for work; 
felt depressed; and denied suicidal ideation.  He received a 
GAF of 60.
 
The veteran received a VA Compensation and Pension (C&P) 
examination for PTSD in July 2003.  He reported that he had 
trouble sleeping and experienced nightmares three times a 
week; he engaged in avoidant behavior; he did not like to be 
around other people; he had difficulty with intrusive 
thoughts regarding Vietnam; he startled easily; he had 
difficulty with his temper and irritability; he felt 
depressed; and he had difficulty concentrating and with 
social interaction.  The veteran stated that he began abusing 
alcohol when he was 17 years old and that his alcoholism had 
prevented him from holding a job for any appreciable length 
of time.  He lost his last job approximately one year earlier 
when he became violent with the boss' son.  He was having 
trouble finding a job as a carpenter due to his right hip 
replacement.  The veteran stated he has been married and 
divorced four times; all of the marriages lasted only a few 
years; he had two daughters, but had no contact with them; 
and he lived with his mother prior to her death in June 2002, 
but now lived alone.

On examination, the veteran was alert; oriented in all three 
spheres; in good contact with routine aspects of reality; 
showed no signs or symptoms of psychosis; spoke in normal 
tones, rhythm, and rates; his conversation was relevant, 
coherent, goal-directed, and organized; his affect was almost 
completely flat with little or no variation in emotional 
display or interaction; he was pleasant and personable, but 
withdrawn, distant, sad, and quite frustrated with his 
overall situation; he appeared severely depressed; his memory 
and intellect were intact and above average capacity; his 
insight was lacking; and his judgment was impaired.

The examiner provided diagnoses of PTSD, chronic, mild 
intensity; alcohol dependence, in short remission, not 
secondary to PTSD; and major depressive disorder, recurrent, 
secondary to multiple life stressors and alcohol dependence, 
not secondary to PTSD.  For his PTSD, the veteran received a 
GAF score of 75, and the examiner found that the PTSD 
symptoms would not render him unemployable.
In his substantive appeal, dated January 2005, the veteran 
wrote he had attempted to kill himself in April 2004.
 
At his hearing before the Board in October 2005, the veteran 
testified that he drank alcohol on a daily basis in order to 
forget traumatic memories; he had had several panic attacks 
when thinking about events in Vietnam; he had no social life; 
he didn't leave his house; he had trouble sleeping; he was 
easily startled by the sound of gunfire; he "flip[ped] out" 
on people, including his boss, which resulted in the loss of 
his job; he felt like shooting himself and often sat at home, 
looking at his gun; and he had difficulty concentrating.  The 
veteran also stated that he found it difficult to speak with 
the VA examiner at his PTSD examination in July 2003.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran was assigned an initial 10 percent 
disability evaluation, effective April 25, 2003, for his PTSD 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
that diagnostic code, a 10 percent rating is assigned when 
there is evidence of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is assigned when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability rating is assigned when there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

A 70 percent disability evaluation is assigned when there is 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
higher initial rating for his service-connected PTSD.  The 
veteran received a thorough VA C&P PTSD examination in July 
2003.  Based upon a review of the claims folder, the results 
of psychological testing, and the performance of a MSE, the 
VA examiner concluded that the veteran's PTSD is only of mild 
intensity, with the gravamen of the veteran's symptomatology 
emerging from unrelated diagnoses of alcohol dependence and 
major depressive disorder.  The examiner assigned the veteran 
a GAF score of 75 for his PTSD, which indicates transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational, or school 
functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).  Such impairment is adequately addressed by 
the veteran's current rating of 10 percent.

Although the veteran did receive GAF scores ranging from 45 
to 60 prior to his July 2003 VA C&P examination, including 
scores of 50 and 60 during July 2003 VAMC appointments, the 
Board finds that those scores are not sufficiently probative 
of the degree of the veteran's PTSD symptomatology.  VAMC 
records dated February through July 2003 focus primarily on 
the veteran's increased depression and resumption of alcohol 
use following the loss of his job and the death of his 
mother.  In fact, in late July 2003, it was noted that the 
veteran had not presented with significant PTSD issues during 
past VA appointments.

The veteran's actual, observed symptomatology also does not 
correlate with the requirements for a higher initial 
disability rating.  In regard to a 30 percent rating, the 
veteran has consistently complained of poor sleep, but the 
competent medical evidence of record does not establish 
symptoms of anxiety, suspiciousness, or panic attacks.  While 
the veteran testified to experiencing panic attacks at his 
October 2005 Board hearing, as a layperson he is not 
qualified to diagnose a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board 
assigns no weight to his contention.

The veteran's symptomatology does not meet the criteria for 
50 percent evaluation.  His sad and fatigued affect observed 
in May 2003 and his almost completely flat affect found at 
his C&P PTSD examination in July 2003 is consistent with his 
major depressive disorder, but has not been related to his 
PTSD.  In May 2003, the veteran was found to have goal-
directed thought processes, and in July 2003, his speech was 
described as normal in tone, rhythm, and rate, and his 
conversation as relevant, coherent, goal-directed, and 
organized.  As noted above, the medical evidence of record 
does not establish the occurrence of panic attacks.  The 
veteran's memory was evaluated as ok in May 2003 and was 
found, along with his intellect, to be intact and above 
average capacity in July 2003.  Although the veteran's 
judgment was noted as impaired by the July 2003 VA examiner, 
and his history of four divorces may be indicative of 
difficulty in establishing effective social relationships, 
the Board finds that these two symptoms are not of sufficient 
weight to allow for a 50 percent rating, especially when the 
same examiner evaluated the veteran's PTSD to be of only mild 
intensity.

In regard to a 70 percent evaluation, the Board again finds 
that the preponderance of the evidence is against such a 
higher rating.  The veteran did testify in October 2005 to 
having daily suicidal ideation, and the record reflects that 
he was hospitalized in November 1999 following suicidal 
complaints and then made a possible suicide attempt in April 
2001 following an overdose of ibuprofen.  His suicidal 
ideation, however, has not been linked to his PTSD, and his 
July 2003 GAF score of 75 for PTSD weighs against such a 
relationship.  Further, in November 1999, the veteran was 
diagnosed with a depressive disorder and alcohol abuse; PTSD 
was not discussed.  The veteran has also consistently denied 
current suicidal ideation and intent at his VA examinations.  
In regard to his speech, it was described as normal in tone, 
rhythm, and rate, and his conversation was evaluated as 
relevant, coherent, goal-directed, and organized at his July 
2003 PTSD examination.  The veteran has not been shown to be 
in a near-continuous state of panic, and while he does have a 
diagnosis of a major depressive disorder, the July 2003 VA 
examiner found such depression to be secondary to alcohol 
abuse and life stressors, not PTSD.  The veteran did report 
that he lost his last job when he got into an altercation 
with his boss which may be indicative of impaired impulse 
control.  At the July 2003 examination, however, the veteran 
related his inability to hold a job to his problems with 
alcoholism.  The veteran has been found oriented on 
examination, and he has shown no signs of neglecting personal 
appearance or hygiene.  While his history shows difficulty in 
establishing and maintaining relationships, it does not 
demonstrate an inability to do so, as the evidence of records 
indicates the veteran maintained relationships with both his 
mother and sister.

Finally, the Board finds that the preponderance of the 
evidence fails to show the total occupational and social 
impairment required for a 100 percent evaluation.  As noted 
above, the veteran's thought processes have been evaluated as 
goal-directed; his intellect and memory rated as well above 
average; and his conversation described as relevant, 
coherent, goal-directed, and organized.  He has not been 
classified as a persistent threat to himself or others.  The 
veteran has been consistently oriented at his examinations 
and has not shown intermittent inability to perform the 
activities of daily living.
 
The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 10 percent for 
PTSD is denied.



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs




